Citation Nr: 1205161	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation, in excess of 10 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased evaluation above 10 percent for PTSD.  

In September 2011, the Veteran and his spouse appeared at the RO, accompanied by his representative, to present evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration by the Board.  The Board notes that the Veteran expressly stated at his September 2011 hearing that he was not claiming entitlement to individual unemployability at the present time.  Evidence submitted since the RO's last adjudication of the increased rating issue in January 2011 was accompanied by a waiver of first review by the RO as the agency of original jurisdiction over the current appeal.


FINDINGS OF FACT

1.  By rating decision dated March 2004, the Veteran was granted service connection and a 10 percent evaluation for PTSD, effective July 24, 2002.

2.  By rating decision dated June 2005, the Veteran's award of service connection and a 10 percent evaluation for PTSD was severed, effective September 1, 2005, on the basis of contemporaneous clinical evidence demonstrating that he did not meet the Axis I criteria for a PTSD diagnosis; the Veteran appealed this severance and the award was fully restored without interruption by Board decision dated in January 2008, which determined that the March 2004 allowance of service connection for PTSD was not the product of undebatable error.

3.  In April 2008, the Veteran reopened his claim for a rating increase in excess of 10 percent for PTSD.

4.  The weight of the clinical evidence establishes that the Veteran does not currently meet the criteria for an Axis I diagnosis of PTSD.

5.  The weight of the clinical evidence establishes that the Veteran's current Axis I diagnosis of dysthymia (which is his sole Axis I diagnosis) is not related to his military service.


CONCLUSION OF LAW

The criteria for an evaluation above 10 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and VA's Duty to Assist

With respect to the claim for an increased rating for PTSD, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim of entitlement to an increased rating for PTSD, generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed on April 22, 2008.  A VCAA notice letter was dispatched to the Veteran in May 2008, prior to the October 2008 rating decision now on appeal.  The letter addressed the increased rating issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There was no defect in the timing of the notice, as the issuance of the May 2008 notice letter predated the initial adjudication of the increased rating claim for PTSD, which is now on appeal.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from April 22, 2008, when the Veteran filed his claim for an increased rating for PTSD, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from April 22, 2007 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA clinical records pertaining to the Veteran's psychiatric counseling and treatment for the period spanning April 2007 to June 2011 have been obtained and associated with the claims file.  

The Board notes that the Veteran reported receiving Social Security Administration (SSA) disability benefits since 2000, for physical disabilities and depression relating to work-related injuries.  This is also reflected in his original claim for service connection for PTSD, which was filed via VA Form 21-526 in July 2002.  The Board finds that a remand to obtain these SSA records is unnecessary, as the SSA award pre-dated the VA compensation claim for PTSD (which was originally filed in July 2002), and would thus be of no evidentiary value towards showing the current state of the Veteran's PTSD from April 2007 onwards.  Furthermore, the Veteran has stated that the psychiatric diagnosis that SSA assigned to him was not PTSD.  Otherwise, the Veteran has not indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  

The Veteran was also afforded multiple VA psychiatric examinations specifically addressing his PTSD diagnosis, in May 2008, April 2010, and January 2011.  The Board has reviewed these examination reports and notes that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their individual findings, opinions, and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the May 2008, April 2010, and January 2011 VA psychiatric examinations are each deemed to be adequate for rating purposes for the claim at issue regarding entitlement to an increased rating for PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has been provided with the opportunity to present evidence and oral testimony in support of his claim during the September 2011 hearing before the Board.  The Veteran requested that the record be held open for an additional 30 days to provide him with further opportunity to submit supportive evidence into the record.  The request was granted and the Board notes that no additional evidence was received from the Veteran at the expiration of the 30-day period in October 2011.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for PTSD decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to an increased evaluation above 10 percent for PTSD

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  The Veteran's PTSD is currently evaluated as 10 percent disabling.

A noncompensable rating for PTSD is warranted when a formal diagnosis of PTSD is present, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.

A detailed discussion of the history of this claim is necessary, as the entire appeal turns on the question of whether or not Veteran currently has an actual and valid Axis I diagnosis of a service-connected psychiatric disability for which he can be rated, notwithstanding his present award of VA compensation for PTSD.

As relevant, by rating decision dated March 2004, the Veteran was granted service connection and a 10 percent evaluation for PTSD, effective July 24, 2002, based on his exposure to combat stressors during active service in Vietnam and VA outpatient psychiatric counseling reports showing diagnosis and treatment for PTSD, despite a December 2002 VA psychiatric examination, in which the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis based on interview and diagnostic testing, and that he only had an Axis I diagnosis of dysthymic disorder that was unrelated to active service.  Thereafter, a subsequent January 2005 VA psychiatric examination questioned the validity of the Veteran's PTSD diagnosis and also concluded, based on review of the diagnostic testing scores, that the Veteran did not have PTSD but rather a dysthymic disorder that was not related to his military service.  

Based on the clinical evidence discussed above, the RO proposed to sever the Veteran's award of VA compensation for PTSD and, by rating decision dated June 2005, service connection for PTSD was severed, effective September 1, 2005, on the basis of contemporaneous clinical evidence demonstrating that the Veteran did not meet the Axis I criteria for a PTSD diagnosis.  However, the Veteran appealed this severance and the award was fully restored without interruption by a January 2008 Board decision, which determined that the March 2004 allowance of service connection for PTSD was not the product of undebatable error and thus the RO did not adhere to correct procedure and improperly severed the award.  The restoration of the service connection award for PTSD was thereafter implemented by the RO in a March 2008 rating decision.

In April 2008, the Veteran reopened his claim for a rating increase in excess of 10 percent for PTSD.  The Board notes that the evidence includes reports of the Veteran's psychiatric hospitalization in April 2007 and outpatient psychiatric counseling for PTSD for the relevant period from April 2007 - June 2011, indicating that the Veteran's PTSD diagnosis was simply assumed during the inpatient treatment and outpatient therapy sessions.  These reports, as well as the oral and written testimony of the Veteran and his spouse, show that the Veteran claimed to have experienced symptoms such as memory flashbacks, intrusive thoughts relating to his alleged service stressors, hypervigilence, and frequent nightmares and panic attacks.  He was prescribed psychotropic medication to help control his psychiatric symptoms.  

Although the outpatient counseling records reflect treatment for the assumed diagnosis of PTSD, three contemporaneous VA psychiatric examinations conducted in May 2008, April 2010, and January 2011, conclusively determined that the Veteran's diagnostic test scores, his mental status, and his observed behavior during psychiatric interviews consistently indicated that he failed to meet the established clinical criteria under the American Psychiatric Association's Diagnostic & Statistical Manual, 4th Edition (DSM-IV) to support a valid Axis I diagnosis of PTSD.  These examination reports indicated that the objective psychological testing scores obtained reflected that the Veteran exaggerated or overinflated his PTSD symptoms.  The April 2010 examination report further shows that the Veteran's diagnostic test results were at a level where clinicians typically consider the subject to be intentionally fabricating PTSD symptoms.  As such, the clinicians who conducted the May 2008, April 2010, and January 2011 examinations unanimously rejected the validity of the Veteran's Axis I diagnosis of PTSD presented in his counseling and treatment records.  The May 2008, April 2010, and January 2011 examiners further found that the Veteran's correct Axis I diagnosis was dysthymia (also shown as dysthymic disorder) that was neither causally nor etiologically related to his period of military service.  These conclusions were predicated on a review of the Veteran's pertinent clinical history contained in his claims file and presented in the context of this history, whereas the PTSD diagnoses presented in the VA counseling and inpatient treatment records for the period from 2007 - 2011 appear to have been only assumed or merely reflexive restatements of prior diagnoses of PTSD appearing in earlier counseling records, instead of a PTSD diagnosis based on an actual and detailed clinical assessment.  As such, the Board confers substantially greater probative weight on the clinical conclusions of the May 2008, April 2010, and January 2011 examinations.  The Board therefore finds that these aforementioned examination reports outweigh the counseling and inpatient treatment records for purposes of factually determining whether or not the Veteran has a valid diagnosis of PTSD for the period pertinent to this appeal.  In so doing, the Board concludes that the Veteran did not meet the criteria for an Axis I diagnosis of PTSD at any point during the time period relevant to this claim.

Having concluded that the Veteran does not have a diagnosis of PTSD at any time during the course of his claim, and having further concluded that his clinically valid Axis I diagnosis of dysthymic disorder was unrelated to his military service, the Board finds that there is no active service-connected psychiatric disorder for it to rate at the present time.  Thusly, there is no basis to award the Veteran a rating increase above 10 percent for service-connected PTSD.  His appeal must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(By this adjudicatory action, the RO is advised that the Board is not severing the Veteran's award of service connection for PTSD sua sponte.)


ORDER

An increased evaluation above 10 percent for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


